This was an action of debt upon an administration bond, brought Dy the plaintiff, as judge of probate for the county of Plymouth, for the use and benefit of six persons, entitled to distributive shares of the estate administered by the defendant. Judgment was rendered for the plaintiff at the last term, and executions awarded in favor of the said six persons, each of whom taxed a separate bill of cost. The executions had issued, and had been satisfied.
Upon this matter being suggested to the Court at this term by Baylies, for the defendant, the Court observed, that there was but one party plaintiff, and that one bill of costs only should have been taxed ; and they suggested to the plaintiff’s attorney, that, unless the costs so unduly taxed should be refunded, the defendant would be entitled to his writ of error for that cause.